Motion of defendant for a remand of his case to the Superior Court for the purpose of allowing that court to entertain a motion for reduction of bail, pending appeal, is granted. After hearing the mo*986tion, the papers shall be returned to this court forthwith.
Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, John R. McDermott, Special Asst. Attorney General, for plaintiff. William F. Reilly, Public Defender, Barbara Hurst, John A. MacFadyen III, Asst. Public Defenders, for defendant.